Title: To Thomas Jefferson from William Clark, 15 December 1825
From: Clark, William
To: Jefferson, Thomas

My Dear Sir  Saint Louis December 15th 1825I have had the honour of receiving—a letter from you under date 12th September 25’ which has afforded me much pleasure, particularly in that part of it which I am favoured with a continued friendship of a man whome I have always had the highest veneration and respect for.I am not the only one in this Section of the Country which feels proud of the University which you have laboured so long to establish, and get into such a state of progression, as must convince our own Country—(even the late Squib writers) of its great importance to this nation.Several gentlemen with whome I have conversed since the receipt of your letter, have expressed a determination to send their sons to that institution, My Own wish and intention has been to endeavor to have my sons educated at that University—and having heard that preparity schools had been opened. I went on with two of my sons to Virginia in 1824 to place them at school there, finding that I was miss informed my oldest son was placed in a private school in New Jersey, and the other returned to this place.—I have five sons the oldest of them Meriwether Lewis of 17 years of age is a Cadet at West point; he is a youth of Capacity & application, anxious to recieve an education which he wishes to Complete at some University after he leaves W. point. my Secon son William is 14 years of age, Boald sprightly with good Capicity deficient in application.—My 3rd son George Rogers is 11 years old possessing application and a mind equal to any boy of his age. My 4th Son John is 8 years old is sprightly but unfortunately Deformed—My 5th Son Thomas Jefferson is only 2 years old and very promising—Those boys I am extreemly anxious to educate, yet I am apprehensive that it will not be in my power to complete the education of more than one or two of them; my means being very limited depending upon my salary of $1500 pr anum, for every Contingency; and our schools in this quarter are of the most indifferent class.—I shall indeavor to press my son William as much as possible to qualify him for the University by the time he is 16 years of age, at which time I hope to be enabled to send him there.As one of the objects of the institution at Charlitsville is the Collection of a Museum of Natural history, of Minerals, & Curiosities in General of Art or Nature; it would afford me pleasure to contribute something towards it, of such articles as, are sometimes Collected in this Western Section of the Union: and it is with regrett that I have Collected but fiew of such as would be acceptable, My collection consists mostly in such articles as are perishable or liable to be damaged by worms or Moistures however I have applied to the Indian agents for their assistance, and shall take such steps as will I hope, enable me to collect for the institution some minerals chrystals, Indian work &c&c which together with a part of such as I have shall be fowarded to you by the way of New Orleans & Richmond.In my present situation of Superintendent of Indian affairs, it would afford me pleasure to be enabled to meliorate the condition of those unfortunate people placed under my charge, knowing as I do their retchedness, and their rapid decline.—It is to be lamented that the deplorable situation of the Indians do not recieve more of the humain feelings of this nation.I find your answers to Indians who have Viseted you, and your advice to them treasured up by several of the Tribes. who refer to them for their courses of future happiness. Those people begin to see their dependences upon Agriculture, and if proper aid was afforded them, much could be effected in bettering their situation. As I feel some solicitude for the Indians, It would afford me much pleasure to have your Views on this subject, which would enable me to use this small means in my power to the foundation to more favourable results in their condition.—As my business will call me to the City of Washington this winter it would be highly gratifying to me to be enabled to take Monticello in my rout to, or from, that place, but as the means of traveling is either by Water or the Stages, I fear that I shall be deprived of the pleasure.Please to accept of the high respect and the best wishes for your health & Happiness of a friendWm Clark